DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
2.	Applicant’s submission filed 08/24/2021 has been entered. Claims 1, 4-5 and 7-16 are pending. Claims 2-3 and 6 have been canceled. 

Withdrawn Objections and/or Rejections
3.	Examiner acknowledges the amendments to the specification and the objections have been withdrawn as they have been overcome.
Examiner acknowledges the amendments to the claims and the rejections under 112(b) have been withdrawn as they have been overcome. See below for new rejections under 112(b) according to the amendments. 
Examiner acknowledges the amendments to the claims to remove “extraction means” “securing means” and “pushing means”. The limitations are no longer interpreted under 112(f). 

Claim Objections
4.	Claims 1, 4-5 and 7-16 are objected to because of the following informalities:  
In claim 1 line 4, “characterized in that” should be corrected to “the applicator device characterized in that”


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4-5, 7-9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 11 depend on canceled claim 3, which renders the claims indefinite. For examination purposes, claim 4 and claim 11 are understood to depend from claim 1. 
Dependent claims 5, and 12-16 are similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since they depend directly or indirectly on rejected claims 4 and 11 and therefore, contain the same deficiencies.  

Claim 4 recites the limitations "the proximal end" and “the external part” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination 
Dependent claims 5, and 13-16 are similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since they depend directly or indirectly on rejected claim 4 and therefore, contain the same deficiencies.  

Claims 7-9 depend on canceled claim 6, which renders the claims indefinite. For examination purposes, claims 7-9 are understood to depend from claim 1. 

Claim 11 recites the limitations “the hole of the inner through hollow” and "the proximal end" and “the external part” in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the hole of the inner through hollow” is understood as “the inner through hole”, according to claim 1 line 7 and “the proximal end” is understood as “a proximal end”.
Dependent claim 12 is similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since they depend directly or indirectly on rejected claim 11 and therefore, contain the same deficiencies.

Claims 13 and 15 recite the limitation “the hole of the inner through hollow” in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the hole of the inner through hollow” is understood as “the inner through hole”, according to claim 1 line 7.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 4-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan (WO 2016/156403) in view of Waldron (GB 1199901, provided by Applicant on 02/27/2019).
Regarding claim 1, Callaghan discloses an applicator device, shown for inserting vaginal rings (Fig. 8, p. 7 line 33- p. 8 line 5), but which the structure would also be capable of use for menstrual cups (detailed below), characterised in that it comprises two parts (barrel 10, plunger 40), comprising an outer part (10) and an inner part (40) 
Callaghan teaches the inner part (40) with a distal end (42) which deploy the menstrual cup (ring) from the securing arms of the outer part (10) once placed inside the body of the user (Figs. 5, 8, p. 6 lines 22-29), but is silent to the inner part comprising two parallel distal extending pushing appendages. Callaghan is further silent to the device specifically for menstrual cups, and the structure of the menstrual cup described in the claim. 
While Callaghan does not teach the device specifically for menstrual cups and more specifically, for the folded insertion of the menstrual cup inside a body of a woman, these limitations of the claim relate to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device taught by Callaghan is capable of inserting a folded menstrual cup (See § MPEP 2114 II). 
In the alternative, if one of ordinary skill in the art would not clearly envision the device of Callaghan to be used to insert a menstrual cup, it still would have been 
Callaghan is still silent to the structure of the menstrual cup described in the claim: which is made up of a flexible cup-shaped body having a mouth and provided with an extractor having protuberances or thread-like elements located on the external portion opposite from the mouth thereof.
	Waldron, however, discloses an applicator device for menstrual cups (Waldron Fig. 5) in the same field of endeavor, for insertion of a folded menstrual cup which is made up of a flexible cup-shaped body having a mouth (mouth 14) and provided with an extractor (bottom of device with loop 40 and lip 24) having protuberances (lip 24) or thread-like elements located on the external portion opposite from the mouth (14) thereof (Waldron Figs. 1, 5, p. 2 lines 11-14, 21-25, lines 70-73). Waldron teaches the extraction means to easily remove the device (as motivated by Waldron p. 2 lines 70-73, p. 3 lines 10-19) and teaches the protuberances to counteract rocking (as motivated by Waldron p. 3 lines 29-32).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the device of Callaghan for insertion of a menstrual cup, such as with the menstrual cup as taught by Waldron, with an extraction means and protuberances, to easily remove the device and maintain stability of the device within the user.
Waldron further teaches the inner part (main body member 45) comprises two parallel distal extending pushing appendages (elongated members 54, 55) which deploy the menstrual cup once placed inside the body of the user (Waldron Figs. 4-6, p. 2 lines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of the inner part of the Callaghan/Waldron device to have two parallel distal extending pushing appendages at the distal end (42) of the plunger (40), as suggested by Waldron, to stabilize the cup and limit movement throughout insertion to ensure proper placement. 

Regarding claim 4, Callaghan further discloses the applicator device characterised in that the proximal end (plunger end 14) of the external part (10) has a smooth4VOLA-0132US-41169 section (finger grip 15 of outer surface 16) in order to facilitate the handling thereof (Callaghan Figs. 1-2, p. 4 lines 6-8).

Regarding claim 5, Callaghan further discloses the applicator device characterised in that the securing arms (20, 22) create a central housing (opening 13) for the insertion of the cup (ring) (Callaghan Fig. 2, p. 5 lines 3-6) and have a length suitable to equip them with elasticity so that they act as a gripper. The arms of the Callaghan device are of a suitable length since the ring is loaded and inserted and engages, or grips, the ring until expulsion from the barrel (Callaghan Fig. 8, p. 5 lines 1-6). Furthermore, Applicant has not specified any length or elasticity in the specification 

Regarding claim 8, all of the elements of the current invention have been substantially disclosed by Callaghan and Waldron, as applied above in claim 1, except for the appendages having a length such that they are provided with elasticity.
Waldron further teaches the appendages of the inner part to have a length such that they are provided with elasticity (Waldron Figs. 4-6, p. 2 line 110 – p. 3 line 10), since the method of using the device implies elastic appendages. For clarity, during insertion of the cup, the collar (46) is forwardly engaged and locks the appendages (54, 55) in place and when the collar is withdrawn, the appendages release pressure on the cup and allow the expansion of the menstrual cup and the inserting element may be removed (Waldron Figs. 4-6, p. 2 line 110 – p. 3 line 10). Furthermore, Applicant has not specified any length or elasticity in the specification or claims to limit these properties. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the appendages of the Callaghan/Waldron device with a length to provide elasticity, as suggested by Waldron, to stabilize the cup and limit movement throughout insertion to ensure proper placement. 


Waldron further teaches the free ends of both appendages (54, 55) have respective widenings (curved members 56) (Waldron Fig. 4, p. 2 lines 96-101, Annotated Fig. 1 below). 

    PNG
    media_image1.png
    254
    332
    media_image1.png
    Greyscale

Annotated Fig. 1: Portion of Waldron Fig. 4 highlighting the curved ends of the appendages to be widenings. 

The configuration of the Waldron device with parallel appendages, holds the cup throughout insertion and one of ordinary skill in the art would know to use parallel appendages to deploy the device in place of an edge of a plunger to help grip the cup and limit movement and slipping of the cup throughout insertion while it is in the applicator to ensure proper placement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pushing appendages of the Callaghan/Waldron device with respective widenings at the distal/free ends, as 

Regarding claim 10, all of the elements of the current invention have been substantially disclosed by Callaghan/Waldron as applied above in claim 1, except for the inner part having an inner perforation. 
Waldron further teaches the inner part (45) has an inner perforation therein (between 54, 55) which passes through it longitudinally (Waldron Figs. 5-6, Annotated Fig. 2 below, p. 2 lines 85-101) in order to, if applicable, insert a thread-like element of the menstrual cup as the extractor therefrom. As stated above in claim 1, Waldron teaches an extraction means (loop), which is inserted in the inner perforation (Waldron Figs. 5-6). The limitation “if applicable” renders the limitation of a thread-like element, optional. Furthermore, the inner perforation of the Waldron device is capable of having a thread-like element of the menstrual cup inserted therein. 

    PNG
    media_image2.png
    394
    371
    media_image2.png
    Greyscale

Annotated Fig. 2: Portion of Waldron Fig. 5 highlighting the inner perforation housing an extraction means. 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the inner part/pushing appendages of the Callaghan/Waldron device with an inner perforation, as suggested by Waldron, to stabilize the cup and limit movement throughout insertion to ensure proper placement. 

Regarding claims 11, 13 and 15, all of the elements of the current invention have been substantially disclosed by Callaghan/Waldron, as applied above in claims 1, 4 and 5. As stated above in claim 1, Callaghan/Waldron teaches the inner part (main body member 45) comprises two parallel distal extending pushing appendages (elongated members 54, 55) which deploy the menstrual cup once placed inside the body of the user (Waldron Figs. 4-6, p. 2 lines 85-90, 96-98) and the outer part (10) has an inner through hole configured to receive the inner part (40) in a fitted manner enabling the axial sliding movement between them (Fig. 8, p. 4 line 6), which is to say, Callaghan/Waldron teaches that the pushing appendages comprised by the inner part consist of corresponding appendages which emerge parallel from a first end of the inner part, the inner part configured to be inserted into the outer part through the hole of the inner through hollow open at the proximal end thereof (Waldron Figs. 4-6. 8, p. 2 lines 85-90, 96-98, p. 4 line 6). 

Regarding claims 7, 12, 14 and 16, all of the elements of the current invention have been substantially disclosed by Callaghan and Waldron as applied above in claims 1, 11, 14 and 15. Callaghan further discloses the applicator device characterised in that an opposite end (proximal end 44) of the inner part (40) from the end (42) incorporating the pushing appendages (at 42 engaging the ring, see Callaghan/Waldron above) has a perimeter edge (44) acting as a stop, corresponding shape to tulip or flare of end (14) of the outer part (10) (Callaghan Fig. 8, p. 6 lines 18-21). 

Response to Arguments
10.	Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments (beginning on p. 9 of remarks) that Callaghan does not teach “wherein both the outer part and the inner part are cylindrical…” of amended claim 1, Examiner respectfully disagrees. A species will anticipate a claim to a genus (see MPEP 2131.02, In re Slayter). In the instant case, the genus is “cylindrical”. Callaghan teaches a “hollowed flattened cylinder” as a type, or species, of cylinder, and therefore teaches this limitation. 
Regarding Applicant’s arguments that “Callaghan fails to disclose an inner part having two parallel distal extending pushing appendages which deploy the menstrual cup from securing arms of the outer part once placed inside the body of the user” (see remarks p. 11), while Examiner agrees Callaghan does not specify the two parallel distal extending pushing appendages, as noted by Applicant (also p. 11 of remarks), . 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., passage inserted below from remarks p. 11) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

    PNG
    media_image3.png
    328
    690
    media_image3.png
    Greyscale


In response to applicant's argument that “it is not clear how or why the inserter of Waldron could possibly be used with the barrel of Callaghan”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Although, as Applicant asserts (see bottom of p. 11 – top of p. 12 of remarks), the elongated members of Waldron are joined, they are still considered parallel. 
Examiner maintains that it would be obvious to modify the end of the Callaghan inner part to have the shape of the two parallel distal extending pushing appendages, as suggested by Waldron, to stabilize the cup and limit movement throughout insertion to ensure proper placement.
For the reasons stated above, all of the elements of currently pending claims 1, 4-5 and 7-16 are taught by Callaghan in view of Waldron. 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        10/19/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781